Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000566
                                                        06-AUG-2012
                                                        08:14 AM



                       NO. SCPW-12-0000566


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  MICHAEL TIERNEY, Petitioner,


                               vs.


             HAWAI'I PAROLING AUTHORITY, Respondent.



                       ORIGINAL PROCEEDING


             ORDER DENYING MOTION FOR RECONSIDERATION

    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.

  and Circuit Judge Del Rosario, assigned by reason of vacancy)


          Upon consideration of petitioner Michael Tierney's


Motion for Reconsideration filed on July 16, 2012, the papers in


support, and the records and files herein,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED: Honolulu, Hawai'i, August 6, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Dexter D. Del Rosario